Terral, J.,
delivered the opinion of the court.
The Clarksdale Compress Company, in the chancery court of the second district of Coahoma county, sued by attachment the Caldwell Company, a non-resident corporation, for a considerable sum of money, and garnished the town of Indianola as being indebted to said Caldwell Company. The town of Indianola, being duly served with process, appeared in said court, and objected to being subjected to said process of garnishment, and protested to the jurisdiction of the court in the premises. The court sustained the objection of the town of Indianola, and discharged it from said process, and from that judgment the Clarksdale Compress Company appeals.
In Dollman v. Moore, 70 Miss., 267 (12 So., 23; 19 L. R. A., 222), the learned justice delivering the opinion of the court said that § 1832 of the code of 1880 (§ 486, code 1892) did not, in the word “persons,” include in its meaning municipal corporations as being subject to the process of garnishment.. And, though excluding them from garnishment under the statute, in the concluding part of the opinion the justice intimated that the chancery court would, under some circumstances, sustain the garnishment of a municipality, but only where such garnishment would not hamper the municipality in the execution of its public functions. The remarks made upon this line were but obiter dieta, and were not called for by the decision of the case before the court. In Dollar v. Commission Co., 78 Miss., 274 (28 So., 876), it was held that a municipality could not, over its objection and protest, be subjected to the process of garnishment. The principle of its exclusion from suit is based upon the idea that its debts arise from the exercise of its governmental functions as a part of the sovereign power confided to its keeping, and that, unless named as being subject to such burdens, it should enjoy the immunities lodged in other sovereign bodies. If a municipality, in its private capacity, should contract debts, so as to be subject to the process of the courts as a private individual, and become thereby liable to *348garnishment on other principles, it would be for the party claiming such liability to show the nature of the debt, and the amenability of the municipality to suit arising from the nature of the debt sought to be garnished; but that purpose is not sought in this case. That a municipality, unless so subjected by legislative act, is not liable to suit, by garnishment or otherwise, for debts arising from the exercise of its governmental functions, is settled by many authorities. The American & English Encyclopedia of Law says: “This rule is generally placed on the ground that, as a public corporation is created for the public benefit, with political powers, to be exercised for purposes connected with the public good in the administration of civil government, public policy demands that such bodies should not be subjected to the serious interruptions in the prosecution of public business, the inconvenience and delay in the prompt and efficient discharge of official duties and the accomplishment of important works and measures, which might result from their subjection to such process.” 14 Am. & Eng. Enc. Law (2d ed.), 812; State v. Tyler, 14 Wash., 495 (45 Pac., 31; 37 L. R. A., 207; 53 Am. St. Rep., 878); Addyston Pipe & Steel Co. v. City of Chicago, 170 Ill., 580 (48 N. E., 967; 44 L. R. A., 405); Hawthorne v. City of St. Louis, 11 Mo., 59 (47 Am. Dec., 141); Hightower v. Slaton, 54 Ga., 108 (21 Am. Rep., 273); Leake v. Lacey, 95 Ga., 747 (22 S. E., 655; 51 Am. St. Rep., 112).

Affirmed.